By the Coubt :
The imposition of school-district taxes is regulated by the Political Code, sec. 1830 et seq., and there is no power to impose such taxes except the provisions of the statute be substantially observed. (People v. Castro, 39 Cal. 69.)
It is provided in the Code (sec. 1831) that an election for that purpose must be called by posting notices in three of the most public places in the district for twenty days (sec. 1832) ; such notices must specify the time and place of holding the election, etc.; the election (sec. 1833) must be held in all respects, as nearly as practicable, in conformity with the general election law. The giving of the prescribed notice is material, and the time at which the election will be held is required to be stated in the notice. It is essential, too, that neither the notice of election nor any other proceedings contravene the provisions of the general election law.
In this case the notice was to the effect that the polls would be open only between the hours of 1 o’clock p. M. and 6 o’clock p. M., and in point of fact the polls were kept open only between those hours ; and in this important respect the election, as held, was not “in conformity with the general election law ”—lor that requires the polls to be open “ at one hour after sunrise on the morning of the election,” and to be kept open until sunset. (Political Code, sec. 1160.)
Judgment reversed and cause remanded, with directions to dismiss the action.